Citation Nr: 0740076	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-16 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for low back disability.

2. Entitlement to service connection for venous 
insufficiency.

3. Entitlement to service connection for varicose veins.

4. Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1977 to 
February 1981, with more than 20 years of subsequent National 
Guard service.  

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The issue of service connection for low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Hypertension did not first manifest during service or 
within a year of separating from service, and is not related 
to a disease or injury in service. 

2.  Venous insufficiency did not manifest in service and is 
not related to a disease or injury in service, and is not 
causally related to or aggravated by the veteran's service-
connected left ankle disability.

3.  Varicose veins did not manifest in service and are not 
related to a disease or injury in service, and are not 
causally related to or aggravated by the veteran's service-
connected left ankle disability.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, nor may it be so presumed. 38 U.S.C.A. §§ 101, 106, 
1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

2.  Venous insufficiency was not incurred in or aggravated by 
service, and is not proximately due to or the result of the 
veteran's service-connected left ankle disability.  38 
U.S.C.A. §§ 101, 106, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).

3.  Varicose veins were not incurred in or aggravated by 
service, and are not proximately due to or the result of the 
veteran's service-connected left ankle disability.  38 
U.S.C.A. §§ 101, 106, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The United States Department of Veterans Affairs (VA) has a 
statutory (and regulatory) duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in July 2003 that fully addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim for 
service connection and of the appellant's and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to the claimed conditions.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 
 
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records and specific VA medical examinations 
pertinent to the issues on appeal were provided in August 
2003, September 2003, July 2004, and December 2004, although 
opinions were not obtained in several examinations.  Given 
the absence of in-service evidence of chronic manifestations 
of hypertension, varicose veins, and venous insufficiency, 
the Board finds that a remand for a supplemental examination 
and opinion is not necessary.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes service medical records, private 
and VA outpatient treatment records, lay statements in 
support of the veteran's claims, and VA compensation and 
pension examination reports.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf. 
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, on the claim. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Governing Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. §§ 3.303, 3.304.  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 
3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in 
the Armed Forces performed by Reserves for training purposes. 
38 C.F.R. § 3.6(c)(1).  It follows from this that service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, or from injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.

Hypertension

Service connection for certain chronic diseases, including 
hypertension, will be presumed if they are manifest to a 
compensable degree within the year after separating from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  However, presumptive periods do not 
apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991). 

A review of the veteran's service medical records from his 
period of active duty service, from January 1977 to February 
1981, does not show elevated blood pressure readings.  The 
veteran's blood pressure was 116/68 at enlistment into 
service in December 1976.  A clinical evaluation of the 
veteran's heart was normal during his January 1981 separation 
examination. On examination, his blood pressure was 106/70.  
The veteran's service medical records are negative for 
complaints of, treatment for, or a diagnosis of hypertension 
or cardiovascular disease. 

The veteran underwent periodic National Guard physical 
examinations in 1986, 1991, 1996, and 2001.  Clinical 
evaluations of the veteran's heart during that period were 
consistently normal.  Blood pressure readings were 120/80 in 
November 1986, 130/80 in April 1991, 120/80 in April 1996, 
and 120/78 in April 2001.  No diagnosis was made with respect 
to hypertension.

The evidence of record indicates that the veteran's blood 
pressure was 124/90 in November 2002.  Hypertension was 
diagnosed in February 2003.
Despite evidence of a current disability, the veteran has not 
submitted evidence of either an injury or illness during 
service or a competent medical opinion establishing nexus to 
service.  During the veteran's period of active duty service 
his blood pressure readings were consistently normal.  
Further, hypertension was not diagnosed during service.  
There were no clinical findings during service which are 
supportive of a post-service diagnosis of hypertension.  In 
addition, the veteran's retirement points record indicates he 
did not acquire any active duty points after December 2001.  
Since hypertension was not diagnosed until February 2003, the 
evidence does not establish that the veteran developed 
hypertension during a period of ACDUTRA.  There is no medical 
opinion of record which provides a nexus between the 
veteran's hypertension and his period of active duty or 
ACDUTRA. 

Further, since hypertension is a disease rather than an 
injury, there is no basis upon which to grant service 
connection in association with a period of inactive duty for 
training. See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

In sum, the preponderance of the evidence is against a 
finding that the veteran's hypertension is related to 
service.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).  Service connection 
is denied.

Venous Insufficiency and Varicose Veins

The veteran contends, in essence, that his currently 
diagnosed venous insufficiency and varicose vein disabilities 
developed during service. He has reported that he began to 
experience leg pain and cramping with onset in the 1980s, 
which has recently worsened. In the alternative, the veteran 
claims his venous insufficiency and varicose veins developed 
secondary to his service-connected left ankle sprain. 

A disability which is proximately due to or the result of a 
service connected disease or injury shall be service-
connected.  In addition, a disability which is aggravated by 
a service-connected disability shall be service-connected.  
When service connection is established for a secondary 
condition it shall be considered as part of the original 
condition.  38 C.F.R. § 3.310(a) (2007).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability. 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

The veteran did not report a history of leg pain, leg 
cramping, or vascular disorders at enlistment into service in 
December 1976, and a clinical examination revealed a normal 
vascular system, including varicosities.  His January 1981 
separation examination revealed no vascular disorders.  
Service medical records are negative for complaints of, 
treatment for, or a diagnosis of either venous insufficiency 
or varicose veins. 

In addition, the veteran underwent periodic National Guard 
physical examinations in 1986, 1991, 1996, and 2001.  
Clinical evaluations of the veteran's vascular system, 
including varicosities, were consistently normal.  The 
veteran did not report a history of bilateral leg pain or 
cramping.  Neither varicose veins nor venous insufficiency 
were diagnosed during this period. 

Private medical records dated January 2003 reflect a 
diagnosis of venous insufficiency and varicose veins.  A VA 
compensation and pension examination was performed in 
December 2004.  After performing a clinical examination and 
reviewing the claim folder, the examiner concluded the 
veteran's bilateral leg pain is the result of peripheral 
vascular disease unrelated to his in-service ankle sprain. 
The examiner also concluded the veteran's peripheral vascular 
disease did not manifest during service. 

The veteran is competent to report symptoms, such as leg pain 
and cramping, because this requires his personal knowledge 
rather than medical expertise.  Layno v. Brown, 6 Vet. App. 
at 470.  However, as lay person the veteran is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

To the extent that the veteran has reported a history of 
bilateral leg pain and cramping with onset in the 1980s, his 
statements are competent.  However, the veteran's service 
medical records contradict his statements, as he did not seek 
treatment for leg pain and cramping in service and his 
vascular system was consistently normal on examination. Thus, 
the contemporaneous medical evidence of record is more 
probative than the veteran's unsupported post-service reports 
of chronic leg pain and cramping during service. 

Despite evidence of a current diagnosis of bilateral varicose 
veins and venous insufficiency, the veteran has not submitted 
evidence that he developed these conditions during active 
service, or that they are otherwise related to active 
service.  Further, after performing an examination and 
reviewing the claim folder, a VA examiner did not relate the 
veteran's current disabilities to either service or the 
veteran's service-connected left ankle disability.  There is 
no contradictory medical opinion of record. 

In sum, the preponderance of the evidence is against a 
finding that the veteran's varicose veins or venous 
insufficiency are related to service or to the veteran's 
service-connected left ankle disability.  When the 
preponderance of evidence is against a claim, it must be 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App 
49, 55-57 (1990). Service connection is denied.


ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for venous insufficiency is 
denied.

Entitlement to service connection for varicose veins is 
denied.


REMAND

The veteran seeks service connection for a lumbar spine 
disability, which he contends is related to injuries which 
occurred during service.  He has submitted evidence of 
several complaints of back pain in service; including 
treatment for a sharp, radiating pain with no history of 
trauma in August 1978, treatment for a muscle strain in 
December 1978 after spending two days in the field and 
playing football, and treatment for muscle strain in July 
1980.  A 2003 VA examination reflected a current diagnosis of 
lumbar myositis and a bulging disc L3-L4.  In light of the 
aforementioned evidence, VA has the duty to assist the 
veteran in the development of this claim by obtaining an 
opinion as to whether a medical nexus exists between his 
lumbar spine disability and back complaints noted during 
service.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran notice consistent 
with the requirements set out in 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), including the notice requirements, 
pursuant to Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

2.  The veteran's claims file should be 
submitted to a VA medical examiner for an 
opinion as to whether it is as least as 
likely as not (that is, probability of 50 
percent or better) that the veteran's 
current lumbar spine disability was 
incurred in service.  The examiner should 
provide a complete rationale for the 
opinion expressed, noting the veteran's in-
service back complaints and any pertinent 
post service findings.  If it is necessary 
to examine the veteran to provide the 
requested opinion, that should be arranged.  
 

3.  Thereafter, the veteran's service 
connection claim should be re-adjudicated.  
If it remains denied, the veteran should be 
provided a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


